ORDER

PER CURIAM.
Appellant, B.B., a minor, challenges the trial court’s judgment finding him within the jurisdiction of the juvenile court based on its finding that he committed statutory sodomy upon a person less than fourteen years old in violation of § 566.062 RSMo 1994, an act for which he would be criminally responsible if he had been tried as an adult. On appeal,1 Appellant raises two claims of evidentiary error. One asserts improper admission of expert testimony regarding the victim’s credibility; the other concerns the trial court’s exclusion of an alleged prior inconsistent statement made by the victim. We have reviewed the briefs of the parties and record on appeal, and find no error of law. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).

. Appellate review of a juvenile proceeding is the same as in other civil court-tried cases. In re D.L., 999 S.W.2d 291, 293 (Mo.App. E.D.1999); In Interest of J-M-, 812 S.W.2d 925, 934 (Mo.App. S.D.1991).